Case 0:20-cv-62693-RAR Document 35 Entered on FLSD Docket 03/22/2021 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-62693-RAR

  JACQUELINE DEMERITTE, et al.,
  individually and on behalf of others similarly situated,

         Plaintiffs,

  v.

  GLOBAL RESPONSE, LLC,

        Defendant.
  _______________________________/

                            ORDER ON MOTION FOR JUDGMENT

         THIS CAUSE is before the Court upon the parties’ Joint Stipulation for Entry of Final

  Judgment [ECF No. 31], which the Court construes as a motion for entry of judgment, filed on

  March 9, 2021 (“Motion”). The Court has considered the Motion, the pertinent portions of the

  record, and is otherwise fully advised.

         On December 30, 2020, Plaintiffs brought this action—individually and on behalf of

  similarly situated persons—alleging violations of the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. § 201 et seq., breach of contract, and unjust enrichment. Federal Rule of Civil Procedure

  68 provides that, at least 14 days before the date set for trial, a party defending against any claim

  may serve on an opposing party an offer to allow judgment on specified terms, with the costs then

  accrued; if within 14 days thereafter, the opposing party serves written notice accepting the offer,

  either party may then file the offer and notice of acceptance, plus proof of service. The clerk must

  then enter judgment.

          “While entry of a Rule 68 judgment is ordinarily ‘ministerial rather than discretionary,’ ...

  ‘this general statement is too broad to encompass all instances in which Rule 68 offers are made.’”

  Rodriguez v. Niagara Cleaning Servs., Inc., No. 09-22645-CIV, 2011 WL 13173812, at *1 (S.D.
Case 0:20-cv-62693-RAR Document 35 Entered on FLSD Docket 03/22/2021 Page 2 of 3


  Fla. Jan. 11, 2011) (quoting Utility Automation 2000, Inc. v. Choctawhatchee Elec. Co-Op., Inc.,

  298 F.3d 1238, 1250 (Marcus, J., concurring)). In suits brought by employees for violations of the

  FLSA, the Court has “an independent duty to review the terms of a settlement offer” and “Rule

  68’s operation does not relieve the Court of that duty.” Id. The district court must therefore

  scrutinize the proposed resolution of the FLSA claim for fairness as required under Lynn’s Food

  Stores v. United States of America, 679 F.2d 1350, 1353 (11th Cir. 1982). Id.

         In this case, Defendant served the two named Plaintiffs with offers of judgment in the

  amounts of $800.00 and $1,600.00, which both Plaintiffs accepted. See Mot. ¶¶ 2-3. A breakdown

  of the amounts Plaintiffs claimed in their statement of claim, the amounts of liquidated damages

  provided under the FLSA, and the amounts offered by Defendant are as follows:

             Plaintiff          Wages     +   Liquidated     =      Total        Accepted
                                               Damages              Claim         Offer of
                                                                                 Judgment

           Jacqueline     $363.00             $363.00            $726.00        $800.00
           Demeritte

           Tamisha        $726.00             $726.00            $1,452.00      $1,600.00
           LaFalaise


  Id. ¶ 4. The parties also stipulated to an award of attorneys’ fees and costs for Plaintiffs’ counsel

  in the amount of $25,000.00 to be paid to Plaintiffs’ counsel within fourteen (14) days of the entry

  of final judgment. Id. ¶ 5.

         Defendant’s offers of judgment include the full amounts each Plaintiff claims as unpaid

  wages, plus an equal amount in liquidated damages, as well as reasonable attorneys’ fees and costs.

  The Court finds that these offers of judgment constitute fair and reasonable resolutions of the bona

  fide disputes between these parties over FLSA provisions. See Lynn’s Food Stores, 679 F.2d at

  1354. Accordingly, it is hereby


                                              Page 2 of 3
Case 0:20-cv-62693-RAR Document 35 Entered on FLSD Docket 03/22/2021 Page 3 of 3


         ORDERED AND ADJUDGED that the Motion [ECF No. 31] is GRANTED. The Court

  will separately enter its Final Judgment in accordance with this Order.

         DONE AND ORDERED in Fort Lauderdale, Florida this 22nd day of March, 2021.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
